Title: General Orders, 29 February 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Feby 29th 1776
Parole Franklin.Countersign Carrol.


The commanding Officers of brigades are to order all the Spears, in the several posts, and redoubts, to be examined,

clean’d and collected in the proper places, and make a Return of the number fit for service in each brigade, and where deposited.
Ensign Andrew Brown of the 7th Regiment of Foot, tried at a late General Court Martial whereof Col: Phinney was President for “insulting and challenging his commanding Officer, Lieut. Col. Moulton”—The Court were of Opinion, that the Prisoner was not guilty of the whole of the charge, but only of insulting Colonel Moulton; therefore adjudge him publicly to ask pardon of Lieut. Col. Moulton, for the affront—The General approves the sentence, and orders the execution of it to be as soon as possible, and the prisoner then to be released from his arrest.
